Aulisi, J.
Claimant, manager of a chain store, left the premises of the store and crossed a street to a parking lot in order to close the windows of his car and of the ears of several eoemployees. The cars were parked there in order to leave parking space on the street available for customers. The closing of the windows was necessitated by a sudden Summer rainstorm. On prior *895similar occasions an employee, usually the one who was least busy at the time, would go out and close the windows in his own and his co-workers’ ears. The employer knew of and acquiesced in this practice. Claimant was struck by a car while crossing the street. The board was warranted in finding that there was no deviation from the employment. Decision affirmed, with costs to the Workmen’s Compensation Board.
Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.